Berger, J.,
The petitioner seeks a detective license pursuant to the Act of May 23, 1887, P. L. 173. He is a married man of good character, twenty-nine years of age, and has honorable discharges from service in the United States Army in the World War and from the Pennsylvania State Police force. At present he is a member of the police force of the City of Pottsville, and intends to exercise the rights, powers and privileges of a private detective, if licensed, in addition to the discharge of his duties as a city policeman. Two witnesses have testified to the fitness of the applicant as a detective and to his integrity, and a petition from prominent citizens, permitted to be filed at the hearing, recommends the granting of the license for which he prays. No proof regarding the necessity for any additional private detectives in Pottsville has been made. In Baker’s Detective License, 7 D. & C. 707, 708, we said that the weight of authority is that the power of appointing a private detective is discretionary in its nature and that necessity for appointment ought always to be shown. In that case, we also pointed out that the function of a private detective is to make investigations 'for hire or reward and that private detectives are not supposed to perform the functions of a constable or of a police officer, but that their services shall be of a private nature, for which they are permitted and expected to receive compensation from those who employ them, while for a city police officer to do so would constitute extortion. See, also, Quatello’s Detective License, 9 D. & C. 74. If the petitioner were granted a license as a private detective, it would be difficult at all times to determine whether he was acting in that capacity or in his capacity as a city policeman. Therefore, it seems to us that the position or office of city policeman and of a private detective are incompatible. For the reasons stated, the prayer of the petition is refused.
Petition dismissed, at the cost of the petitioner.
From M. M. Burke, Shenandoah, Pa.